       Case 1:15-cv-07433-RWS Document 965 Filed 02/26/19 Page 1 of 9   1
     J265giuC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    VIRGINIA L. GIUFFRE,

4                     Plaintiff,                   New York, N.Y.

5                v.                                15 Civ. 7433 (RWS)

6    GHISLAINE MAXWELL,

7                     Defendant.

8    ------------------------------x

9                                                  February 6, 2019
                                                   12:15 p.m.
10
     Before:
11
                             HON. ROBERT W. SWEET,
12
                                                   District Judge
13

14
                                   APPEARANCES
15

16   BOIES, SCHILLER & FLEXNER, LLP
          Attorneys for Plaintiff
17   BY: SIGRID S. McCAWLEY

18   HADDON, MORGAN & FOREMAN, P.C.
          Attorneys for Defendant Maxwell
19   BY: JEFFREY S. PAGLIUCA
          LAURA A. MENNINGER
20
     EMERY CELLI BRINCKERHOFF & ABADY, LLP
21        Attorneys for Intervenor Dershowitz
     BY: ANDREW G. CELLI
22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:15-cv-07433-RWS Document 965 Filed 02/26/19 Page 2 of 9     2
     J265giuC                   conference

1               (Case called)

2               THE COURT:   How nice to see you all again.

3               MR. PAGLIUCA:   Good afternoon, your Honor.

4               THE COURT:   I have the sense that somehow this

5    litigation will never die.      However, we will see.

6               Yes.   I will hear from the movant.

7               MR. PAGLIUCA:   Good afternoon, your Honor.      Jeff

8    Pagliuca and Laura Menninger appearing on behalf of Defendant

9    Maxwell.    This is our request for the Court's help in

10   implementing paragraph 12 of the protective order entered by

11   this Court March 17, 2016.

12              This case settled, as the Court may remember, in May

13   of 2017, much to everyone's happiness, including the Court's,

14   and was dismissed shortly thereafter.       Two times since May we

15   have asked for agreed upon protocol with the plaintiff's

16   counsel to finish up destroying or exchanging-back confidential

17   documents.    The first request was shortly after the case was

18   dismissed in July of 2017.      That request was rejected by

19   plaintiff's counsel.     We asked again about a year later, that

20   was also rejected.

21              The plaintiffs offer three reasons why they don't

22   believe they should have to comply with the Court's order.         The

23   first is according to plaintiffs the case is not concluded.

24   This Court has held the case concluded, the case has been

25   dismissed with prejudice, and really the only thing left to do


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:15-cv-07433-RWS Document 965 Filed 02/26/19 Page 3 of 9        3
     J265giuC                   conference

1    is to implement paragraph 12 of the protective order.

2              The plaintiffs also argue the Court doesn't have

3    jurisdiction to hear this matter.       Clearly, it does.     This is

4    an order of the Court that the Court retains jurisdiction over

5    to implement and there is no merit to that argument.

6              The third argument, as I understand it from the

7    plaintiff, is that there is really no prejudice and we can sort

8    of let this linger in limbo.      I think that is a fallacy, your

9    Honor, in that the longer this case goes on, in my view, the

10   more likely it is that we are going to have some disclosure of

11   protected information in violation of this Court's order.          I

12   don't have control over anyone that the plaintiff has

13   disseminated this information to pursuant to the protection

14   order, and the longer this goes on the more likely it is that

15   either inadvertently or overtly this information will get

16   disclosed.

17             It is time to end this litigation with finality and

18   this is the last thing left to do.       We would ask that the Court

19   enter an order directing that all counsel in this case comply

20   with the Court's orders entered almost three years ago and that

21   we begin the protest of either exchanging or destroying these

22   confidential materials.     We have proposed that the information

23   simply be destroyed and documented by affidavit which seems to

24   me to be the most expeditious way to deal with it.

25             I guess finally, your Honor, the claim I think is that


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:15-cv-07433-RWS Document 965 Filed 02/26/19 Page 4 of 9        4
     J265giuC                   conference

1    because there are three appeals related to documents that were

2    filed with the Court that somehow they need to hold on to these

3    documents and I guess I haven't heard any reason why documents

4    in the possession of the parties and witnesses have anything to

5    do with the discrete issues that are currently on appeal in the

6    Second Circuit, and so I think at this point Court should

7    simply direct that everyone follow Court's order.

8              Thank you.

9              MS. McCAWLEY:    Good afternoon, your Honor.      Sigrid

10   McCawley on behalf of Virginia Giuffre.

11             Your Honor, Ms. Giuffre's position is simple and is

12   supported by law.    It is that the protective order in this

13   case, while it stands, should not be altered to enforce

14   destruction of evidence when there are three appeals pending

15   with respect to the documents at issue in this case.          As your

16   Honor knows there are three appeals; Mr. Cernovich has one,

17   Mr. Dershowitz; and then the Miami Herald has an appeal.           They

18   all relate to the underlying documents in this case that were

19   marked at issue under the protective order.        So, that is our

20   position.

21             There are cases that we have cited to you in the

22   Southern District of New York, for example, the Standard

23   Charter case which is a 2008 case, Westlaw 199537.         That case

24   had the exact issue.     One of the parties was moving to enforce

25   the protective order and saying that the documents needed to be


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:15-cv-07433-RWS Document 965 Filed 02/26/19 Page 5 of 9         5
     J265giuC                   conference

1    destroyed and there were appeals pending and the Court said

2    simply that in the Southern District of New York, when there

3    are appeals pending and there is a protective order, it is

4    prudent to wait until the appeal has completed before requiring

5    the destruction of evidence in the case.

6               So, that is all that we are asking, your Honor.         We,

7    as you know, Ms. Giuffre produced thousands and thousands of

8    pages of documents in this case and also had non-parties

9    produce documents as well that were marked confidential.

10   Ms. Maxwell comes to the Court, while she has not herself

11   returned or destroyed any of Ms. Giuffre's documents,

12   requesting a motion and sanctions against us for not doing the

13   same.    We simply had meet and confers with them saying that we

14   would follow the order.     We thought it was prudent to wait

15   until the appeals were resolved because once something is

16   destroyed you cannot recreate it.

17              So, that was our position, your Honor, that's still

18   our position, we believe it is the prudent course for this

19   Court.

20              With respect to jurisdiction, we cited to you the

21   Shapiro case which is one of your prior cases that simply says

22   that when there is an appeal pending and the underlying issue

23   comes again before the Court, the Court does not have

24   jurisdiction to hear that appeal.       Whether or not that is the

25   case, we believe that it is prudent in this circumstance to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:15-cv-07433-RWS Document 965 Filed 02/26/19 Page 6 of 9        6
     J265giuC                   conference

1    wait until the Court of Appeals in the Second Circuit has ruled

2    on whether or not those documents, whether or not there is

3    going to be a change to the status of those documents, whether

4    or not they're unsealed or kept confidential, etc.

5              Your Honor, I note that Mr. Dershowitz's counsel is

6    here as well.    I am happy to address the letter submitted if

7    you want me to.    That was not noticed for today but I can do

8    that, if your Honor wants me to.

9              Thank you, your Honor.

10             MR. CELLI:    Good afternoon, your Honor.      I am Andrew

11   Celli, I represent Alan Dershowitz.

12             We are here today to continue the position that

13   Mr. Dershowitz has always had in this case which is the

14   position in favor of transparency and openness.         We are

15   intervenors in the case, we are appellants in the case and, you

16   know, life makes strange bedfellows, we actually are in

17   agreement with Ms. Giuffre's counsel that the case is ongoing

18   and we don't believe there ought to be destruction order at

19   this point.

20             I want to be available for the Court for questions

21   about our appeal.    I think the Court is aware we initially are

22   seeking unsealing of three unique categories of records.           We

23   subsequently filed a second appeal that relates to the entire

24   summary judgment record which that lines up with

25   Mr. Cernovich's application and appeal, and then of course the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:15-cv-07433-RWS Document 965 Filed 02/26/19 Page 7 of 9   7
     J265giuC                   conference

1    Miami Herald has an application to unseal the entire record of

2    materials that have been filed with the Court.

3               Just so the Court knows, at last, the Circuit has set

4    this down for argument; it will be argued on March 6th, your

5    Honor.

6               Thank you.

7               MR. PAGLIUCA:   Your Honor, would I like to just

8    respond briefly with regard to the appellate issue.

9               THE COURT:   Sure.

10              MR. PAGLIUCA:   The three appeals deal solely with

11   documents filed with the Court.      The three appeals do not deal

12   with documents maintained by the parties.

13              THE COURT:   I'm not sure that -- one might have

14   thought that every piece of paper in this case would be

15   indelibly etched in my mind but since there were thousands of

16   pieces of paper that's not true and I don't know now and I, in

17   a sense, do not want to be forced to look but perhaps I will

18   have to.

19              My best recollection is that the summary judgment

20   briefing included reference to papers other than just the

21   summary judgment papers but also depositions, etc., etc., that

22   supported the two parties, the different positions that the

23   parties had.

24              MR. PAGLIUCA:   That is true, your Honor.

25              THE COURT:   That's what I thought.     Yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:15-cv-07433-RWS Document 965 Filed 02/26/19 Page 8 of 9         8
     J265giuC                   conference

1              MR. PAGLIUCA:    All of those papers were attached or

2    submitted in connection with the summary judgment filings; they

3    weren't, oh, somebody has it in their office.

4              THE COURT:    So, it seems to me -- well, that raises

5    for me the question about the decision of the Court of Appeals

6    with respect to the validity of my sealing order.

7              MR. PAGLIUCA:    I think what is --

8              THE COURT:    I mean the extent of it.

9              MR. PAGLIUCA:    Yes.    I understand, your Honor.       But

10   assume for a moment that the Court of Appeals disagree with

11   your Honor and I think it would -- the only appeal that would

12   really have impact would be the Miami Herald appeal which deals

13   with a larger volume of documents than the other appeals.

14             THE COURT:    Well, except to the extent that for the

15   reasons we just mentioned, the Dershowitz appeal and the other

16   one on the summary judgment may also deal with the larger group

17   of documents.

18             MR. PAGLIUCA:    True.    All of those documents, however,

19   were submitted to the Court as part of any of some argument or

20   pleading and so what we are asking you to do, your Honor, is to

21   direct the parties, pursuant to paragraph 12, to destroy the

22   documents that we have in our possession.        Certainly it would

23   not be difficult, frankly, to carve out whatever is at issue

24   and is maintained by the Court because we know what we

25   submitted to the Court.     The parties know that.      And there is a


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:15-cv-07433-RWS Document 965 Filed 02/26/19 Page 9 of 9   9
     J265giuC                   conference

1    large volume of other material that has not been submitted to

2    the Court in any fashion and is not a part of any appeal in

3    this case and so we understand that --

4               THE COURT:   But would be covered by --

5               MR. PAGLIUCA:   Paragraph 12 of the protective order,

6    correct.

7               THE COURT:   Yes, but also be part of the scope of the

8    Miami Herald decision in the Court of Appeals.

9               MR. PAGLIUCA:   I don't believe so, your Honor, because

10   I believe that appeal as well as the Cernovich appeal simply

11   relate to an issue of whether or not the Court files would be

12   maintained, sealed, not the parties' files which are two

13   different things.    So, those appeals deal with what was

14   submitted to the Court, not as what is maintained by the

15   parties and that's a significant distinction, your Honor.

16              THE COURT:   I hear you.     Thank you, all.   I will

17   reserve decision.

18              Anything further?

19              MS. McCAWLEY:   No, that's fine, your Honor.

20              MR. CELLI:   No, your Honor.

21              THE COURT:   Thank you very much.     I will reserve

22   decision.

23                                     o0o

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
